Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1st, 2021 has been entered.
Status of Claims
2.	Claims 1-3 and 7 are currently under examination wherein no claim has been amended in applicant’s amendment filed on June 1st, 2021. The previously withdrawn claim 4 has been amended by the applicant in the same amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2016/129015 A1). Because WO (‘015 A1) is in Japanese, its patent family member .
	With respect to claims 1-3 and 7, Hayakawa et al. (‘966 A1) discloses a grain-oriented electrical steel sheet comprising by mass% 0.005 or less C, 2.0-4.5 Si, 0.5 or less Mn, 0.01 or less sol. Al, 0.006 or less N, 0.005 or less S, 0.005 or less Se, 0.01-0.20 Sb and a balance of Fe and inevitable impurities (abstract and paragraphs [0095]-[0123]). The elemental content ranges disclosed by Hayakawa et al. (‘966 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Hayakawa et al. (‘966 A1) with an expectation of success because Hayakawa et al. (‘966 A1) discloses the same utility over the entire disclosed ranges. Hayakawa et al. (‘966 A1) does not specify the average deviation angles ((α2+β2)1/2 and γ) and the area ratio as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Hayakawa et al. (‘966 A1)’s steel sheets are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same average deviation angles and the same area ratio as claimed would be expected with the claimed and Hayakawa et al. (‘966 A1)’s steel sheets.
Response to Arguments
4.	The applicant’s arguments filed on June 1st, 2021 have been fully considered but they are not persuasive.	
The applicant argues that Hayakawa et al. (‘966 A1) describes a different process wherein neither the carbide area ratio nor the residence time as claimed in the instant claim 4 was mentioned, therefore the average deviation angles and the area ratio would also be different; and that the instant application as filed already includes evidences of non-obviousness. In response, the examiner notes that the application of MPEP 2112.01 [R-3] I does not require that the claimed and prior art's processes are identical or substantially identical as long as the claimed and prior art's products are identical or substantially identical. In the instant case, the claimed and Hayakawa et al. (‘966 A1)’s steel sheets are indeed identical or substantially identical in composition or are produced by identical or substantially identical processes. The application of MPEP 2112.01 [R-3] I as the ground of rejection of the claimed structural or property features as stated in the final rejection is proper and therefore maintained. Furthermore, the C content range disclosed by Hayakawa et al. (‘966 A1) as discussed above is exactly the same as the claimed range; and Hayakawa et al. (‘966 A1) at least suggests an annealing temperature range of 780-860oC (Table 1) and a residence time of one minute in an annealing before a final cold rolling (paragraph [0041]) which would overlap the claimed ranges respectively. The same carbide area ratio and therefore the same Rβ would be expected by one of ordinary skill in the art with the instant claimed and Hayakawa et al. (‘966 A1)’s steel sheets. The disclosures in paragraphs [0035], [0102] and [0103] of the instant specification are insufficient to establish the criticality of β from samples having for instance carbide area ratios of 0.4, 0.45, 0.5, 0.55, 0.60, 10.0, 19.0, 19.5, 20.0, 20.5 and 21.0 to establish the criticality of the carbide area ratio range of 0.5-20.0% as claimed in claim 4.














Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/7/2021